DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/11/2022 has been entered.
Applicant’s arguments and amendments to the claims filed on July 11, 2022 have been received and entered. Claim 15 has been amended, while claims 2-5, 7, 9-12, 17, 19, 21-26 have been canceled. Claims 33-34 are newly added. Applicants’ cancellation of claims 12 renders their objection moot. Claims 1, 6, 8, 13-16, 18, 20 27-34 are pending in the instant application. 

Priority
Instant application is a continuation of US application no 14485472. Filed on March 13, 2013, which is continuation of PCT/US2013/031002, filed on 03/13/2013 which claims benefit of US provisional application no 61/610,416, filed on 03/13/2012. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 07/11/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner. 
Election/Restrictions
Newly submitted claims 33-34 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
Inventions I and II are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case, the adenovirus particle could be used for to target a cancer cell by allowing the construct to bind a cancer cell or the adenovirus particle could be used to target other cellular receptor over the course of infection in vitro or in vivo. Therefore, invention of group I and II are related as product and process of use. Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 33-34 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Claims 1, 6, 8, 13-16, 18, 20 27-32 are under consideration. 

Claim Objections
Claims 6, 18, 27-32 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Withdrawn -Claim Rejections - 35 USC § 112 
	Claim 15 was rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Applicant’s amendments to the claim 15 obviates the basis of the rejection. 
New-Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 8, 13-16, 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 13 are indefinite to the extent it recites the recombinant adenovirus comprising a genome comprising the nucleotide sequence of SEQ ID SEQ ID NO: 72 or 110. A review of the instant specification teaches SEQ ID NO: 72 contains EGFR VHH-FKBP fusion; FRB fiber  and SEQ ID NO 10 contains (EGFR VHH-FKBP fusion; FRB mutant (mTOR T2098L) fiber (table 1 of the specification). The specification further teaches FKBP protein is encoded by SEQ ID NO: 66 (see para. 65 of the specification).  The alignment of SEQ ID NO: 72 vs SEQ ID NO: 66 clearly indicates FKBP is included in the adenovirus genome as set forth in SEQ ID NO: 72 (see sequence alignment below).


    PNG
    media_image1.png
    657
    907
    media_image1.png
    Greyscale

However, a sequence alignment between SEQ ID NO: 110 and SEQ ID NO: 66 shows lack of FKBP coding sequence as required by the independent claims and as disclosed in Table 1 of the specification (see sequence alignment between SEQ ID NO: 110 vs SEQ ID NO: 66 below) . 

    PNG
    media_image2.png
    896
    1451
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    608
    817
    media_image3.png
    Greyscale

Therefore, it is unclear whether SEQ ID NO: 110 contains FKBP coding sequence as required by the claims or it refers to some other sequence not embraced by the breadth of the adenoviral genome as set forth in SEQ ID NO: 110. The metes and bounds of the claimed SEQ ID NO: 110 could not be ascertained. Appropriate correction and/or clarification is required on record. 

Conclusion
No claims allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANOOP K. SINGH whose telephone number is (571)272-3306. The examiner can normally be reached Monday-Friday, 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on (571)272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANOOP K SINGH/Primary Examiner, Art Unit 1632